Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 1 of 42
Case 1:19-cv-00810-RBW Document5 Filed 03/26/19 Page 1 of 7

Attachment 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DAVID ANDREW CHRISTENSON Movant,

ELECTRONIC PRIVACY INFORMATION CENTER

Plaintiff,

Vv. Civ. Action No. 19-810
UNITED STATES DEPARTMENT OF JUSTICE

Defendant.

Motion for Leave to File Motion to Join and Intervene
Movant has standing and cause thus he is entitled to see the unredacted Special Counsel (“Mueller”)

Report. Movant incorporates the Electronic Privacy Information Center Compiaint into this Motion to
Join/intervene.

 

Special Counsel/FBI Director Robert Mueller was instrumental in classifying the Movant/David Andrew
Christenson as a terrorist in 2010, Attorney General Matthew Whitaker represented, against his will,
Movant/David Andrew Christenson as his defense attorney and so did US Attorney Linda Mott and US
Attorney Billy Gibbens. Christenson was falsely arrested on March 15", 2011, placed into isolation for 11
days where he was illegal medicated and he was never charged with a crime. What happened to
Christenson is factual, documented and verifiable. Mueller criminally violated the Constitution and is
guilty of Misprision, Misprision of a Felony, Misprision of Treason, Conspiracy, etc. The results will be the
Genocide of Mankind. This is not a prediction or prophecy but a mathematical certainty. Mankind will
cease to exist by October 12", 2050 and suicides will outnumber births by then.

Mueller is not credible nor is the Department of Justice.

A review of the following cases will provide extensive documentation. Movant has pleadings in every
case. Many are in the court’s secret docket. There are 150 plus cases within the Federal Judiciary and
the Supreme Court.

Supreme Court — Four Writs of Mandamus and Prohibition — Filed so that the Government is Ordered to
stop lying and to start telling the truth.

Docket for 16-6345 Title: tn Re David Andrew Christenson, Petitioner v. In Re David Andrew Christenson,
Petitioner Petition for a writ of mandamus and/or prohibition and motion for leave to proceed in forma
pauperis filed. (Response due November 7, 2016)
Docket for 16-6278 Title: In Re David Andrew Christenson, Petitioner v. In Re David Andrew Christenson,
Petitioner Petition for a writ of mandamus and/or prohibition and motion for leave to proceed in forma
pauperis filed. (Response due November 3, 2016)
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 2 of 42
Case 1:19-cv-00810-RBW Document5 Filed 03/26/19 Page 2 of 7

Attachment 1

Docket for 16-5869 Title: David Andrew Christenson, Petitioner v. United States David Andrew
Christenson, Petitioner United States Court of Appeals for the Fifth Circuit Petition for a writ of certiorari
and motion for leave to proceed in forma Party name: David Andrew Christenson

Docket for 14-10077 Title: In Re David Andrew Christenson, Petitioner v. In Re David Andrew
Christenson, Petitioner Petition for a writ of mandamus and/or prohibition and motion for leave to
proceed in forma pauperis filed. (Response due July 6, 2015)

Larry Klayman v. Barack Obama (14-5207) Court of Appeals for the D.C. Circuit

Jerome Corsi v. Robert Mueller, ttl (19-5057) Court of Appeals for the D.C. Circuit

United States v. Roger Stone, Jr. (19-3012) Court of Appeals for the D.C. Circuit

State of California v. Trump (3:19-cv-00872) District Court, N.D. California

United States v. STONE (1:19-cr-00018) District Court, District of Columbia

CORSI v. MUELLER (1:18-cv-02885) District Court, District of Columbia

KLAYMAN v. OBAMA (1:13-cv-00851) District Court, District of Columbia

PAUL v. OBAMA (1:14-cv-00262) District Court, District of Columbia

In re: USA v. USDC-ORE (17-71692) Court of Appeals for the Ninth Circuit

Juliana v. United States of America (6:15-cv-01517) District Court, D. Oregon

State Of New York v. Donald Trump (1:17-cv-05228) District Court, E.D. New York

State of New York v. Donald Trump (18-1525) Court of Appeals for the Second Circuit

Pen American Center, Inc. v. Trump (1:18-cv-09433) District Court, S.D. New York

Unknown Case Title (1:18-mc-00174) District Court, District of Columbia

In re: Grand Jury Investigation (18-3052) Court of Appeals for the D.C. Circuit

Christenson v. Democratic National Committee (1:18-cv-05769) District Court, S.D. New York
United States v. Kaczynski (2:96-cr-00259-GEB-GGH) District Court E.D. California

United States v. Nagin (2:13-cr-00011) District Court, E.D. Louisiana District Court, E.D. Louisiana.
BLUMENTHAL v. WHITAKER (1:18-cv-02664) District Court, District of Columbia

State of Maryland v. United States of America (1:18-cv-02849) District Court, D. Maryland
1:18:cr-00004 Boucher https://ecf.kywd.uscourts.gov/cgi-bin/Show!ndex.p!

Democratic National Committee v. The Russian Federation (1:18-cv-03501) District Court, $.D. New York
United States v. Manafort (1:18-cr-00083) District Court, E.D. Virginia

Manafort v. United States (1:18-cv-00011) District Court, District of Columbia

United States v. Flynn (1:17-cr-00232) District Court, District of Columbia

United States v. Papadopoulos (1:17-cr-00182) District Court, District of Columbia

United States v. Manafort (1:17-cr-00201) District Court, District of Columbia

United States v. Internet Research Agency LLC (1:18-cr-00032) District Court, District of Columbia
United States v. Van Der Zwann (1:18-cr-00031) District Court, District of Columbia

United States v. BUTINA (1:18-cr-00218) District Court, District of Columbia

United States v. NETYKSHO (1:18-cr-00215) District Court, District of Columbia

United States v. BOUCHER (1:18:cr-00004)

Clifford v. Trump (1:18-cv-03842) District Court, S.D. New York

Stephanie Clifford v. Donald J. Trump (2:18-cv-06893) District Court, C.D. California

Keyes v. Wilson (2:18-cv-06630) District Court, E.D. New York

Kelsey Rose Juliana v. USA (18-36082) Court of Appeals for the Ninth Circuit

Sierra Club v. Trump (4:19-cv-00892) District Court, N.D. California
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 3 of 42
Case 1:19-cv-00810-RBW Document 5 Filed 03/26/19 Page 3 of 7

Attachment 1

ELECTRONIC PRIVACY INFORMATION CENTER v. UNITED STATES DEPARTMENT OF JUSTICE (1:19-cv-
00810) District Court, District of Columbia

GODSPEED.

Sincerely filed, In Proper Person,
ff | ff —=— -

David Andréw-Christenson

Box 9063

Miramar Beach, Fl. 32550
504-715-3086
davidandrewchristenson@gmail.com
dchristenson6@hotmail.com

CERTIFICATE OF SERVICE”
| hereby certify that on March a 2019 filéd the foregoing with the Clerk of Court and
served the-pleading 9fall cournSelgfreeord by e-mail.
j y aon i

re ae P L'4 oO

a
val s

 

ae
ae ae —

David Andrew Christenson
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 4 of 42
Case 1:19-cv-00810-RBW Document5 Filed 03/26/19 Page 4 of 7

Attachment 1

My books have been removed/censored/sanitized from the Library of Congress. All references to me and
my books have been removed/censored/sanitized from the Library of Congress. My books have Library of
Congress Control Numbers (LCCN). This book was placed into the Library of Congress in 2012.

The United States Supreme Court and The Katrina Virus
A Prelude/Reference Book/Appendix - Book 7
By David Andrew Christenson
ISBN 978-0-9846893-8-5 Hardback SCKV
ISBN 978-0-9846893-9-2 EBook SCKV
LCCN 2012933074
Copyright 1-724163643
Persimmon Publishing
Box 9063
Miramar Beach, Florida 32550

An Epic Constitutional Crisis. | am talking about the political destruction of all three branches (Executive,
Judicial and Legislative) of our Federal Government. One hundred and fifty five million Americans and
Canadians may be infected with The Katrina Virus. Did the United States Supreme Court participate in
the criminal cover-up? Misprision is a crime/felony. In simple terms it means that you had knowledge of
a crime and did nothing. Did the Supreme Court have knowledge? YES! | gave them the knowledge. The
real question is: what did the Supreme Court do with the knowledge of The Katrina Virus and the cover-
up?

There was no simple way to present this story. | fully acknowledge that the material is presented in an
incoherent manner. What you are reading is a compilation of my communications with the Supreme
Court since my arrest for cyberstalking FBI Special Agent Steven Rayes on March 15", 2011. It must be
emphasized that | was arrested on a Louisiana Warrant (not a Federal Warrant as one would expect.)
and | have never been charged with a crime. A Louisiana Search and Seizure Warrant was used by the
FBI to steal my evidence, documentation, etc. of what happened in New Orleans after Hurricane Katrina.
In simplistic terms chemical warfare contaminates were released from DOD and CIA classified facilities.
The United States Military conducted operational missions in violation of Federal Law and killed
Americans. 1500 Americans are still missing. Were the contaminated bodies recovered, analyzed and
burned in Federal Government incinerators? Are some of the bodies being kept alive in vegetative states
so that the Federal Government can study the long term effects of the Katrina Virus? (Remember the
Syphilis Studies in Alabama and Guatemala.)

This is a Prelude/Reference Book/Appendix. The end of the story has not been written. Judgment must
not be passed upon the Supreme Court at this time. The Supreme Court may have actually protected
me. Think about it. Who could the Supreme Court have turned to? Congress and the Executive Branch
are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
about the Katrina Virus, but to bring it to the attention of American and Canadian people.
——__5-

Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 5 of 42
Case 1:19-cv-00810-RBW Document5 Filed 03/26/19 Page 5 of 7

Attachment 1

My books have been removed/censored/sanitized from the Library of Congress. All references to me and
my books have been removed/censored/sanitized from the Library of Congress. My books have Library of
Congress Control Numbers (LCCN). This book was placed into the Library of Congress in 2012.

Updated 10/31/2011 DAC 05:32
An Unedited Synopsis.
Please Google all names.

THE RELUCTANT PATRIOT
By Captain David Andrew Christenson
(Book Nine in a nine part series.)
Library of Congress LCCN 2011940256
ISBN 978-0-9846893-0-9 Hardback
ISBN 978-0-9846893-1-6 EBook

Factual, documented and verifiable account of what happened to (The Author) Captain David Andrew
Christenson, United States Air Force, on March 15", 2011.

On the morning of March 15", 2011 the FBI brought a 30 man SWAT team, with shoot to kill orders, to
arrest Captain David Andrew Christenson for a non-violent, non-domestic, non-drug misdemeanor
charge (Equivalent of a DU! or DWI.) of cyber stalking FBI Agent Steven Rayes. This was done under the
authority of FBI Director Robert Mueller. Misinformation was provided to the press. Six months earlier
on October 14", 2010 (This is a very important date, see below) FBI Agent Steven Rayes contacted
Captain David Andrew Christenson. Why did Agent Rayes contact Captain Christenson? Agent Rayes was
a member of the uniformed Violent Crimes Task Force and he was not a true investigative type FBI
Agent. Captain Christenson had been communicating with FBI Director Robert Mueller, Agents David
Welker, Dewayne Horner, Joseph Downing, Kelly Bryson and Paula McCants. Agent Rayes was selected
by Director Mueller to be the enforcer. Agent Rayes was an ex-enlisted Marine and street cop with no
conscious and was someone who would blindly follow orders understanding the illegal mission. Agent
Rayes was zealous and sadistic in carrying out his orders. Agent Rayes ordered Captain Christenson to
email him at his official FBI email addresses. Agent Rayes commenced to harass, stalk, threaten,
intimidate and assault Captain Christenson. On November 10°, 2010 Agent Rayes assaulted Captain
Christenson at the Hilton Hotel in New Orleans. There was a DVD of the assault. The FBI used a Louisiana
State arrest warrant and a Louisiana State search and seizure warrant. The FBI did not use Federal
Warrants. This needs to be said again. The FBI did not use Federal warrants. Captain David Andrew
Christenson has never been charged with a crime. The FBI claimed that two out of more than 500
emails sent to at least 10 different FBI Agents, including FBI Director Robert Mueller, by Captain
Christenson were threatening. The emails were not threating and were consistent with previous
informative and political emails. Captain Christenson never received an arraignment, a show cause
hearing or a preliminary examination as is required by law. Orleans Parish District Attorney Leon
Cannizzaro asked for a $500,000.00 bond. The Orleans Parish Criminal Court gave Captain Christenson a

 

 
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 6 of 42
Case 1:19-cv-00810-RBW Document5 Filed 03/26/19 Page 6 of 7

Attachment 1

record bond of $300,000.00. Captain Christenson should have been released on his own recognizance or
a $10,000.00 bond. (An armed carjacker received a $75,000.00 bond.) Captain Christenson was held for
11 days in the Orleans Parish Prison without being charged with a crime. After day three Captain
Christenson was placed in isolation on the psychiatric floor of the house of detention (HOD) where he
was medicated without his knowledge or consent. Attorney General Eric Holder directed Assistant US
Attorney Billy Gibbens to represent Captain Christenson, which he did. Criminal defendants are not
represented by US Attorneys. Billy Gibben’s mission was to discredit Captain Christenson and to keep
him in prison. The court record confirms this. Captain Christenson was to be permanently detained ina
psychiatric hospital, medicated and discredited. The Louisiana State search and seizure warrant was
used to steal evidence, legal files, the DVD of FBI Agent Rayes assaulting Captain Christenson, the DVD of
the Danziger Bridge murders, etc. from Captain Christenson. United States Supreme Court files and
communications and evidence of “The Katrina Virus” and pending Genocide were stolen as well.

The Department of Justice classified Captain David Andrew Christenson as a

terrorist. This was done to bypass Federal Law and the Federal Judiciary. It was relayed to Captain
Christenson that if he did not stop his research and quest for justice that he would be assassinated as a
terrorist.

The FBI attempted to murder/assassinate Captain David Andrew Christenson while he was being held in
isolation in the Orleans Parish Prison. Coast Guard Commander William Wesley Goetzee was not so
lucky. He was murdered in the Orleans Parish Prison on August 7, 2011. The FBI failed with Captain
Christenson but succeeded with Commander Goetzee.

What was so important that the United States Government had to classify Captain David Andrew
Christenson as a terrorist and then attempt to murder/assassinate him?

Chemical warfare ingredients, “THE KATRINA VIRUS”, were released during Hurricane Katrina. The end
result will be GENOCIDE for the residents of New Orleans. (“The Katrina Virus” represents all of the
contaminants that were released from government research/laboratory, manufacturing and storage
facilities. These facilities were controlled directly and indirectly by the Department of Defense and the
Central Intelligence Agency and included public institutions such as focal hospitals and medical schools.
The Harvard University Medical School has been tasked with studying and tracking the long term
health/medical issues and “The Katrina Virus”.

The United States Military killed, executed and murdered Americans during Hurricane Katrina and after.
A side note. Secretary of Defense Donald Rumsfeld had a very public disagreement with President
George Bush concerning the use of the military. Captain Christenson does not recall there ever being a
public disagreement between the President and the Secretary. What is strange is that the press never
picked up on the disagreement. Secretary Rumsfeld already knew about what the military had done and
was concerned about the liabilities. President Bush had to order Secretary Rumsfeld to send in the
troops. General Russel Honore and the troops arrived five days after Hurricane Katrina. General Honore
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 7 of 42
Case 1:19-cv-00810-RBW Document5 Filed 03/26/19 Page 7 of 7

Attachment 1

confirmed to me that he was only responsible for what the military did after he arrived and not before.
He was adamant about that. Both he and Coast Guard Admiral Mary Landry lost promotions, their next
star and were forced to retire. Why the five day delay when plans and procedures require the securing
of an urban area within 72 hours after a catastrophe. There were several reasons for the delay. “The
Katrina Virus” would disperse. The DOD and the CIA, in connection with the United States Navy, could
clean up the mess without having the press around. It was brilliant the way the Federal Government
kept the press occupied with the rescue missions, the superdome and the convention center. Louisiana
Governor Kathleen Blanco was intentionally manipulated by the Federal Government and made into a
scapegoat. FEMA Director Michael Brown was manipulated as well.

The BP oil spill. To be Written.
The Danziger Bridge. To be written.

Books Seven and Eight will start in September, 2005. The US Military arrives in New Orleans in the days
preceding Hurricane Katrina. The units were issued millions of dollars in cash in satchels. Confirmed by
Teresa McKay, Director of Department of Defense Finance and Accounting Service (DFAS). Teresa’s
husband, Jeffery McKay, and | attended the Air Force Academy together and were roommates in flight
school. JK works in the Pentagon and is also one of my sources. In the days following Hurricane Katrina
President Bush and Air Force One did a flyover of New Orleans but did not land. The White House issued
a press release stating that security was not in place and that the President’s landing would detract from
the rescue missions. As an Air Force Pilot | flew support missions for the President, Air Force One and
the Secret Service. | am intimately familiar with their procedures and protocols. President Bush and Air
Force One did not land because The White House did not want to infect the President and his staff with
“The Katrina Virus” as was confirmed by Ambassador Donald Ensenat. Security was in place and Belle
Chase Naval Air Station was operational and secure. The senior leadership in New Orleans gave blood
and DNA samples. This as well as other connections to “The Katrina Virus” were confirmed by Mayor Ray
Nagin. After the Hurricane, USAA Insurance (A military insurance company run by Generals and
Admirals with strong ties to the Pentagon.) informed us that they would be paying our claim because of
the long term health issues that we would face. What did USAA know? In February, 2006 we purchased
a condominium, under fraudulent circumstances, from Louis (Lee) Madere. He was the Louisiana State
Grand Jury Foreman for the Danziger Bridge Murders. (/ cannot invent the truth) The Catholic Church
had filed a class action video voyeurism lawsuit against him. Madere entered the Federal Witness
Protection Program on October 15", 2010 (The important date from above.). Secretary of HUD, Mayor
and Judge Moon Landrieu, the father of Senator Mary Landrieu and Mayor Mitch Landrieu, was a major
source of information.

State Farm Insurance and the murder of prominent Los Angeles attorney James Robie of the Robie
Matthai Law Firm. To be written. Please review your homeowner's policy. The medical liability provision
of the homeowner's policy is substantial larger than the property loss provision. A $100,000.00 home
could have a $5,000,000.00 medical liability provision. The loss to the insurance companies would be
trillions of dollars if it was shown that “The Katrina Virus” was released.

10
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 8 of 42

Attachment 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DAVID ANDREW CHRISTENSON Movant,

ELECTRONIC PRIVACY INFORMATION CENTER Judge Reggie B. Walton
Plaintiff,

Vv. Civ. Action No. 19-810 - RBW
UNITED STATES DEPARTMENT OF JUSTICE

Defendant.

Motion for Leave to File Memorandum concerning my 20-year exercise in futility, OR MAYBE NOT
Attached is something that | have never seen a court do and that is create a case for an FYI letter
addressed to 5" Circuit Court of Appeals Justice Leslie Southwick. For whatever reason, she and the 5"

Circuit, gave me a voice.

Attached: | filed a Memorandum/Open Letter to all Justices of the 5" Circuit about Attorney General
Matthew Whitaker being my defense attorney in 2011 when | was falsely arrested.

Attached: Censorship by Brown Publishing, Millie Brown and Attorney Mike Farris. June 28", 2012.

Attached: Information that | sent to the University of Texas about their hiring Secretary of the Air Force
Heather Wilson. | refer to Heather, my classmate from the Air Force Academy, as Hitler.

GODSPEED.

  
 
 
 

Sincerely itéd,)In Oper Person,
!

/ /

at |

Box 9063

Miramar Beach, Fl. 32550
504-715-3086
davidandrewchristenson@gmail.com
dchristenson6@hotmail.com

 

 

 

David Andrew Christenson

11
 

___ Case 1:19-cv-00810-RBW__Document.16-1- Fj
Se ET Dennen OOS ARES LT ied 04/04h te FAR Sari si2o19

Attachment 2

March 6", 2019
Trump signs Executive Order called: “National Initiative to Empower Veterans and End Veterans Suicide”

The Department of Defense now has nine hundred and one anti-suicide programs. All have failed and all
will fail. This one will fail because they are not looking at the root of the problem. The epidemic goes
back to Vietnam but hit critical mass when Chief of Naval Operations Jeremy Michael Boorda committed
suicide in 1996. Therapy and medication do not work on brains that have been biologically and
neurologically altered.

This is a crisis of epic proportion.
100 soldiers, veterans and family members commit suicide every day. While they are developing the
plan over the next year, 37,000 soldiers, veterans and family members will commit suicide. Remember

80% of our soldiers that commit suicide were never in combat.

This suicide epidemic exists in the general population as well. The suicide and murder-suicide rates
increase every year.

Suicides will outnumber births in the near future. Suicide has become a life choice.
The solution willl fail!

“Develop a comprehensive national public health roadmap outlining the specific strategies needed to
lower effectively the rate of Veteran suicide, with a focus on community engagement 7

What idiot thinks “community engagement” will work? The answer is simple. The idiots that are in
charge.

Keep censoring me and more and more Americans will commit suicide. We have to tell the truth.
Mankind will cease to exist by October 12", 2050.
Godspeed

Sincerely,

David Andrew Christenson

Box 9063

Miramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com;
dchristenson6@hotmail.com;

  
 

 
   

OURT OF APB

G D>
wy

        
   

&: RECEIVED
aR 15 2019

FIFTH cipCuS

  

12

 

 

 
 

Aart File 040%82.. PaUE LOMEADIO

9-cv-00810-RBW_
Document:

60-80006

Attachment 2

se 1:1

__Ca
Case:

 

 

4

David Andrew Christenson
P.O. Box 9063
Miramar Beach, Fl. 32550

PENSACOLA FL 325
O07 WAR 2019 FH 11.

Judge Leslie Southwick
501 E. Court Street

Suite 3.750
Jackson, MS 39201

 

13

 

 
 

ee RB Wert Odstaaeasie FBegeHO+ bate ea WdsAlsZ019
Attachment 2

us.peparimes | News Release

 

of'Vetcrans Office of Public Affsirs Washington, OC 20420
Media Relations (202) 461-7600
WWW.N2.Ov

FOR IMMEDIATE RELEASE
March 5, 2019

President Trump signs executive order to empower Veterans and ead Veterans suicide
VA will co-chalr task force focused on a holistic, public health epee to suicide prevention and engagement with Veterans " local
communities

WASHINGTON — Today President Donald J. Trump signed an executive order titled “National Initiative to Empower Veterans and End
Veterans Suicide,” which focuses on improving the quality of life for America’s Veterans and ending the tragedy of Veteran suicide,

“Ag the largest integrated health care provider in the nation and a Jeader in developing innovative mental health and suicide prevention
strategies, the Department of Veterans Affairs (VA) is uniquely positioned to co-chair this effort with the White House,” said VA Secretary
Robert Wilkie. “Veterans suicide is a national public health issue that affects communities everywhere, and this executive order is 8 national call

jon.”

‘The executive order mandates the establishment of the Veteran Wellness, Empowerment and Suicide Prevention Task Force. The task force
will include the Secretaries of Defense, Health and Human Services, Energy, Homeland Security, Labor, Education and Housing and Urban
Development, as well as the Director of the Office of Management and Assistant to the President for National Security Affairs, and
Director of the Office of Science and Technology Policy.

Within 365 days of the date of the order and working with a variety of representatives from across both the public and private sectors, the

task force shall:
« Develop a Somretita'ye national public health roadmap outlining the specific strategies needed to lower effectively the rate of Veteran
suicide, with a on community

engagement,
© Design and propose to Congress a program for making grants to local communities, which will increase their ability to collaborate with
cach other, integrate service delivery and coordinate resources to Veterans, and
o Develop a national research strategy to improve the coordination, monitoring, benchmarking and execution of research in the field of
Veteran suicide prevention.

“We are committed to saving Veteran lives, but just as there is no single cause of suicide, no single organization can end Veteran suicide
alone,” Wilkie said. “We must work side by side with our partners at all levels of government — and in the private sector — to provide our |
Veterans with the montal health and suicide prevention services they need. ‘This executive order advances the public health approach to suicide

never —_— by identifying key integrations and connections across the federal government and communities that can be used lo save
eterans’ lives.”

Leam more about VA's suicide prevention resources and programs at Www Mmeniiainesayy)

Veterans who are in crisis or having thoughts of suicide, and those who know a Veteran in orisis, can call the Veterans Crisis Line for
conticentia! support 24 hours a oy seven days a week, 365 days a year. Call 800-273-8255 and press |, send 8 text message to 838255 or chat
online ot isisLi

Reporters covering this issue are strongly encouraged to visit wunw.neportingonsulcide.org for important guidance on how to communicate
about suicide.

Oe Dre VE

 

   
    
   

 
  
  

QURT OF 45
Ov RECEIVED 4) >

MAR 15 2019
ETH cincus

"So
Sy

14

 

 
Case 1:19-cv-00810-RBW Document16-1 Fil
Case: 60-80006 | Document: 00514888239 Hee eto rel ARG Wart stZ019

Attachment 2

United States Court of Appeals

FIETH CIRCUIT
OFFICE OF THE CLERK.

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

March 26, 2019

Mr. David Andrew Christenson
P.O. Box 9063
Miramar Beach, FL 32550

Dear Mr. Christenson,

We received your Letter dated March 6, 2019 concerning President
Trump's Executive Order called: "National Initiative to Empower
Veterans and End Veterans Suicide". In light of you did not
reference a case and you do not have a case pending with the Court,
we are taking no action on this letter.

Sincerely,

LYLE W. CAYCE, Clerk

Many Akessotk
By:

 

Mary CG, Stewart, Deputy Clerk
504-310-7694

15

 

 
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 13 of 42
Attachment 2

UNITED STATES COURT OF APPEALS
FOR THE FIFTH CIRCUIT

Mr. David Andrew Christenson Case: 60-80006
Memorandum/Open Letter to all Justices

Attorney General Matthew Whitaker was my defense attorney when | was falsely arrested in 2011. | did
not know until the end of 2018 that he had been a US Attorney and a good friend of EDLA US Attorney
Jim Letten. US Attorney Linda Mott and EDLA US Attorney Billy Gibbens represented me as well.

| was flabbergasted when | found out he was the DO] Chief of Staff. He had been financially and
politically rewarded for harming me.

| have attached a pleading, the non-domestic stay away order, the bond and the first press release with
comments. Look at item 9 of the bond.

Mankind will cease to exist if you don’t change the narrative.

Godspeed

Sincerely,

David Andrew Christenson

Box 9063

Miramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com
dchristenson6@hotmail.com

CERTIFICATE OF SERVICE
| hereby certify that on March 27*, 2019 | filed the foregoing with the Clerk of Court and
served the pleading on all counsel of record by e-mail.

 

David Andrew Christenson

16

 
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 14 of 42
Attachment 2

VIDEO NUMBER 48. Presidential Candidate. (TERRORIST AS CLASSIFIED BY THE DEPARTMENT OF
JUSTICE IN 2010.) | am David Andrew Christenson, | am The Reluctant Patriot and | believe in the
Constitution of the United States of America. Today is Thursday June 28", 2012 and the time is 0600.

The problems that | have had publishing my two books: “The United States Supreme Court and The
Katrina Virus” and “An American Born Terrorist’s Emails To The Department Of Justice”.

CEO Milli Brown * mbrown@brownbooks.com, www. brownbooks.com
Brown Book Publishing Group Dallas, Texas.

Attorney/Agent Mike Farris mfarris@vilolaw.com, www.vilolaw.com
Vincent Lopez Serafino Jenevein P.C. Dallas, Texas

The problems started with Publisher Milli Brown and Attorney/Agent Mike Farris. | learned very quickly
how much power the Department of Justice had.

Attorney/Agent Mike Farris cooperated directly with the DOJ. Google him. He is not only an agent but an
attorney. My 1* Amendment privilege did not matter to Mike Farris.

Milli Brown was very interested in publishing my book until Mike Farris slandered and defamed me. He
was operating on behalf of the DOJ. My meeting with him was recorded. He had a script. It was a bizarre
meeting. The knowledge that he had about me could have only come from the DOJ. It was Mike Farris
that called me and wanted to meet.

We have had problems getting the books printed.
We have had problems getting the books converted to Epub/Ebook formats.
We have had problems uploading the books to Barnes & Noble, Apple, Amazon, etc.

Our latest problem came with our uploads to YouTube. The DOJ scrambled the Military Danziger Bridge
DVD.

Please tell your friends about my story and the ramifications to the American and Canadian people.
Please review my website www.persimmonpublishingus.com

Email is: davidandrewchristenson@hotmail.com

Facebook is: David Andrew Christenson

| have two books with seven in production.

“an American Born Terrorist’s Emails To The Department Of Justice” and

“The United States Supreme Court and The Katrina Virus”. David Andrew Christenson The Reluctant
Patriot | believe in the Constitution of the United States of America.

17

 
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 15 of 42
Attachment 2

University of Texas Board of Regents - Kevin P. Eltife, Chairman, Jeffery D. Hildebrand, Vice Chairman,
Paul L. Foster, Vice Chairman, Sara Martinez Tucker, Ernest Aliseda, Brittany E. Jewell, David J. Beck, R.
Steven Hicks, Janiece Longoria, James C. "Rad" Weaver, Francie A. Frederick is the General Counsel to
the Board of Regents.

bor@utsystem.edu; academicaffairs@utsystem.edu; ijwiebe@utep.edu; mmcgurk@utep.edu;
scrites@utep.edu; pcastigi@utep.edu; jrivera@utep.edu; cstanabe@utep.edu; daohearn@utep.edu
tamaldonado@utep.edu; blbrunk@utep.edu; shafikdharamsi@utep.edu, provostoffice @utep.edu;
shuie@utsystem.edu; ffrederick@utsystem.edu; krabon@utsystem.edu; ibellomy@utsystem.edu;
amartinez@utsystem.edu; cfelkel@utsystem.edu; emoore@utsystem.edu; lwalston@utsystem.edu;
tmontemayor@utsystem.edu; tholloway@utsystem.edu; jhasanovic@utsystem.edu;
skelley@utsystem.edu; CEP@utsystem.edu; kadler@utsystem.edu; rsafady@utsystem,edu;
cdavis@utsystem.edu; kadler@utsystem.edu; miackson@utsystem.edu; jnoffke@utsystem.edu;
maabdeljaber@miners.utep.edu; selc@utep.edu; jvillegas8@miners.utep.edu;

Imnavarro2 @miners.utep.edu; utepakas@gmail.com; prospector@utep.edu; vegonzalez@utep.edu;
trroy@utep.edu; iecastilo@utep.edu; mrluna@utep.edu; msgreene@miners.utep.edu;
ncontreras9@miners.utep.edu; ztorres@elpasotimes.com; shernandez@elpasotimes.com;
webdesk@elpasotimes.com; tlong@elpasotimes.com, sgayta n@elpasotimes.com;
ckjones@elpasotimes.com; rrramirez@elpasotimes.com; mfourzan@elpasotimes.com;
upsiloneta0740@gmail.com; apm@utep.edu; amautep@gmail.com; hahmed2@miners.utep.edu;
utepasm@gmail.com; amsautep@gmail.com; aotsautep@gmail.com; epbsm@sbcglobal.net;
aagrawal@utep.edu; aerobinson@miners.utep.edu; campusministry@elpasodiocese.org;
care@utep.edu; christiansatutep@gmail.com; utepcollegerepublicans@gmall.com;
feabral@miners.utep.edu; womensempowerment.utep@gmail.com; ecarcoba@miners.utep.edu;
ucc@utep.edu; achernandez15@miners.utep.edu; sins@utep.edu; yeduarte@miners.utep.edu;
uteprotaractclub@gmail.com; gsa@utep.edu; mwholeben@utep.edu; varagon3@miners.utep.edu;
utepgemb@gmail.com; greenteamutep@gmail.com, ignite.utep@gmail.com; caps@utep.edu;
dos@utep.edu; wshute@utsystem.edu; agodby@utsystem.edu; tiacobs@utsystem.edu;
matchison@utsystem.edu; vrodartegallardo@utsystem.edu,; tlongoria@utsystem.edu;
sreynolds@utsystem.edu; psteinkraus@utsystem.edu; kkwolek@utsystem.edu;
iburnett@utsystem.edu; hhuckaby@utsystem.edu; dsharphorn@utsystem.edu; pdendy@utsystem.edu,
ancampo@utsystem.edu; ccarrillo@utsystem.edu; preisen @utsystem.edu;
mheidingsfield@utsystem.edu; rpuente@utsystem.edu; rtrevino@utsystem.edu; yyao@utsystem.edu;
syoungdale@utsystem.edu; civil.appellate@usdoj.gov; leklayman@gmail.com, daji42182@gmail.com;
oliver.peerfw@gmail.com; USADC.ECFAppellate@ usdoij.gov; elizabeth.trosman@usdoj.gov;
elizabeth.danello@usdol.gov; jason. manuel @usdoj.gov; nicholas.coleman@usdoj.gov;
marc.thompson2 @usdoi.gov; stefanie.ilgenfritz@wsj.com,; jonathan.rockoff@wsj.com;

 

Do you want Adolf Hitler, Secretary of the Air Force Heather Wilson, to be the next President of UTEP?
Pass this information to other students and start the change.

| can't invent this.

Truth is always stranger than fiction.

You live in the same world as | do and it is spiraling out of control.

18

 
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 16 of 42

Attachment 2

Who do you trust with your life? Under Wilson’s leadership 100 soldiers, veterans and military family
members commit suicide every day. The military has 900 anti-suicide programs. Therapy and medication
do not work. This is a precursor to what will happen to all Americans. This country has an epidemic of
suicides and murder-suicides.

Attached is a package of information sent to the leadership of the University of Texas System/Board of
Regents

| am sorry that this information is disjointed and incoherent but nonetheless it is true.

Think about this. We are 20 Trillion Dollars in debt and increasing that debt every year by 1 Trillion
Dollars. In the next few years the interest expense will exceed what we spend on National Defense. How
do we pay for our medical care? We are at epidemic rates/levels for Alzheimer’s, Parkinson’s, Multiple
Sclerosis, Autism, Allergies, Asthma, Suicide(s), Murder(s)-Suicide(s), Diabetes, Muscular Dystrophy,
Fibromyalgia, Influenza and Pneumonia deaths, etc. All are connected to a degraded Immune System(s).
We must have an uncensored dialogue about vaccinations and the long-term harm they do to our
immune system(s). Our Government has turned us into “Bubble People”, a vaccination for everything.

in between the time | mail this pleading and you receive it over 125 soldiers and veterans will commit
suicide. This is so unimportant that a President, any President, past or present, has never attended a
memorial for our veterans that committed suicide. More veterans will commit suicide in the next 8 years
than have died in combat since World War Il. What people don’t see is the fact that during the same
time frame 375 military family members will commit suicide. Each suicide represents the loss of 6
people that could procreate and that is what makes this even more important to the survival of
Mankind. In these few days we lost 3000 people that could procreate. This is a precursor for all of us.
The Declaration of Independence — Partial Second Paragraph

We hold these truths to be self-evident, that all men are created equal, that they are endowed by their
Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of Happiness.
— That to secure these rights, Governments are instituted among Men, deriving their just powers from
the consent of the governed, — That whenever any Form of Government becomes destructive of these
ends, it is the Right of the People to alter or to abolish it, and to institute new Government, laying its
foundation on such principles and organizing its powers in such form, as to them shall seem most likely
to effect their Safety and Happiness.

Democracy has been described as three wolves and a sheep voting on what is for lunch.

Jeffery D. Hildebrand - University of Texas Regents - 210 West 7th Street - Austin, TX 78701-2982
March 9*, 2019

Have you truly done your due diligence when it comes to Heather Wilson? The information that | am
giving you is non-returnable and will incriminate the University of Texas, you and your family. You are
hiring Adolf Hitler.

Mathematically Mankind will cease to exist by October 12*, 2050. Suicides will outnumber births by
then, Wilson received a briefing confirming these facts when she became Secretary of the Air Force.
When Trump found out she was directly connected to me, he fired her. When did she first apply or
when and how did you discover that she wanted the job? Was President George W. Bush or Secretary of
Defense Robert Gates involved in any way? Wilson wants to be President of the United States not a
teacher. Use common sense and truly look at her from a different point of view.

| am a Federal Whistleblower. Have your General Counsel review Pacer with my names: David Andrew
Christenson, David Christenson, etc. | have made a heroic effort to save Mankind through the courts.

19
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 17 of 42

Attachment 2

Heather Wilson was instrumental in having me classified as a terrorist. She was my classmate at the Air
Force Academy.

Ask her if what | am saying is true.

The following paragraphs were taken from a court pleading that ! filed yesterday in the following case.
CORSI v. MUELLER (1:18-cv-02885) District Court, District of Columbia

| was declared to be a terrorist in a very public marketing campaign by FBI Director/Special Counsel
Robert Mueller and it continues today. | am under 24-hour surveillance and constantly harassed. Being
an Air Force Officer and declared to be a terrorist is unequivocally slander and deformation.

On March 15th, 2011 ! was arrested for cyberstalking an FBI Agent with a Misdemeanor Louisiana
Warrant, not Federal. | WAS NEVER CHARGED WITH A CRIME! They asked for a $500,000.00 bond but
settled on a $300,000.00 bond. They placed me in isolation for 11 days and medicated me against my
will. Future Attorney General and ex US Attorney Matthew Whitaker, US Attorney Linda Mott, US
Attorney Billy Gibbons, etc. represented me and gave away all of my rights. This gets stranger. Upon my
release | was ordered to leave the state of Louisiana and seek treatment for an unspecified mental
illness. | was constantly harassed and threatened. Here is how sadistic Mueller is. An FBI Agent put a gun
to my head with the safety off and the hammer pulled back. He threatened to kill me if | didn’t stop my
quest to save Mankind. He laughingly told me he would get away with it. | knew he was telling the truth.
Mueller murdered Federal Whistleblower Coast Guard Commander William Goetzee four months after
my false arrest using the same technique but before they murdered him, they had him strapped to a
wheelchair in Federal Court where they would tase him every time he tried to speak. Mueller did such a
great job defaming us that all Federal Judges were afraid of us.

Here is the deformation. The first press release was issued by WDSU and the New Orleans Times
Picayune/NOLA which is attached. The Department of Justice/Robert Mueller gave the media this
information: “Christenson allegedly sent the e-mails after an FBI agent interviewed him last

month about "inappropriate" e-mails Christenson sent to judges and their employees, the station
reports.” | had been filing court pleadings and sending informative emails for years before | was
interviewed and threatened. Mueller had convinced the entire Federal Judiciary that | was a terrorist and
that | was going to kill Federal Judges. | was barred from entering all Federal Courthouses to file
pleadings.

Why? The coverup of the release of chemical warfare contaminates (I call them the Katrina Virus) during
Hurricane Katrina and the US Military murdering Americans. | was to be silenced.

Our Government knows that Mankind will cease to exist by October 12th, 2050 and that suicides will
outnumber births by then. You see our government was working on the perfect military weapon in New
Orleans. That weapon was organic, easy to disperse, dissipated in five days and cause the opposing army
to commit suicide. | filed a report with the Rand Corporation which then conducted a study. In the 10
years following Hurricane Katrina suicides increased 300%-400% in New Orleans and South Louisiana.

! have provided Grand Jury testimonies and transcripts that confirm what | am stating.

TIME, MATH, TRUMP, ETC. WILL ENSURE THAT THE TRUTH COMES OUT BUT BY THEN IT COULD BE TOO
LATE. | FILED FOUR WRITS OF MANDAMUS AND PROHIBITION WITH THE SUPREME COURT BUT WAS
DENIED BECAUSE CHIEF JUSTICE JOHN ROBERTS HAD MADE A DEAL WITH PRESIDENT BARACK OBAMA
ABOUT OBAMACARE.

20
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 18 of 42

Attachment 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DAVID ANDREW CHRISTENSON Movant,

ELECTRONIC PRIVACY INFORMATION CENTER Judge Reggie B. Walton
Plaintiff,

Vv. Civ. Action No. 19-810 - RBW
UNITED STATES DEPARTMENT OF JUSTICE

Defendant.

Motion for Leave to File Amended Motion to Join and Intervene and Open Letter to Judge Reggie B.
Walton

Incorporate the Electronic Privacy Information Center's Motion for a Preliminary Injunction into
Movant's Motion to Join and Intervene. The Injunction confirms that | have standing and cause. The first
thing EPIC talks about is Russian interference in our 2016 election. That is the equivalent of not seeing
the forest through the trees. THE RUSSIANS WERE NOT THE PROBLEM, WE WERE. OUR GOVERNMENT,
POLITICAL PARTIES, THE FOR-PROFIT MEDIA, THE NON-PROFIT MEDIA, ORGANIZED RELIGION,
BUSINESSES, ETC. EVERYONE PUT THEIR NEEDS AHEAD OF THE AMERICAN PEOPLE AND BECAUSE OF
THAT MANKIND WILL CEASE TO EXIST. !T IS CALLED SUICIDE. WE HAVE TO CHANGE THE NARRATIVE.
CENSORSHIP IS DESTROYING US.

Reference my original Motion to Join and Intervene. You will see the correlation between my Motion
and the Injunction. Almost ever case that EPIC lists has my pleadings.

Statement of Fact: Nobody represents the American People. EPIC has political motives for invoking the
Freedom of Information Act. While | support EPIC’s right to the information, | do not support what they
are going to do with it and what they are going to do with it is harm the American People for gain,
political gain, financial gain and most of all power.

Judge Walton,

When | first contacted you over five years ago you thought | was crazy and a nuisance. You were
convinced that | was a threat. You were absolutely convinced that | did not deserve a voice in your court
and you had the law, rules and procedures on your side but | had the Constitution on my side. | lost, you
lost, your family lost and so did all Americans. Our country is spiraling out of control.

You would have committed me if | had told you this story ten years ago. Ten years ago, | started telling
this story and for that | was classified as a terrorist, falsely arrested, committed to the psychiatric floor
of the Orleans Parish prison where | was illegal and involuntarily medicated with 2500 mg of Thorazine
every day. | was never charged with a crime.

21
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 19 of 42

Attachment 3

In very simplistic terms all | want is for the government to stop lying and to start telling the truth. Ina
way it is the same as invoking the Freedom of Information Act.

How can we have fair and honest elections when our own government is so corrupt?

(This is beyond unbelievable. Look at the Defendants) (Was Judge Koeltl pressured to deny my Motion?
He docketed 50 plus pleadings of mine. He even docketed the Unabomber’s Manifesto and nobody
blinked. Are we just brain dead or immune to what is taking place?)

The Democratic National Committee v. The Russian Federation (1:18-cv-03501) District Court, $.D. New
York Complaint was filed on behalf of the 11 members, just the 11 members, of the DNC and not all of
the members of the Democratic Party and for that matter, not all Americans. These are the defendants
in the case: Aras Iskenerovich Agalarov, Donald J. Trump For President, Inc., Donald J. Trump, Jr., Emin
Araz Agalarov, General Staff of the Armed Forces of the Russian Federation, George Papadopoulos, GRU
Operative Using the Pseudonym "Guccifer2.0", Jared C Kushner, John Does 1-10, Joseph Mifsud, Julian
Assange, Paul J. Manafort, Jr., Richard W. Gates, III, Roger J. Stone, Jr., The Russian Federation and
WikiLeaks. WOW!

| file an original Racketeer Influenced and Corrupt Organization Act (RICO) Class Action Complaint
Christenson v. Democratic National Committee (1:18-cv-05769) District Court, S.D. New York
Read the attached letter to Judge Amy B. Jackson which has also been docketed in several cases.

The house is burning down and the Federal Judiciary is trying to decide what color to paint the trim.

GODSPEED.

,

Sincerely/iled, Pidper Person,
) A

David Andre istenson

Box 9063

Miramar Beach, Fl. 32550

504-715-3086

davidandrewchristenson@gmail.com
dchristenson6@hotmail.com

   
   

hea SERVICE
iled the foregoing with the Clerk of Court and
rall-counsel of record-by-e-mail.

C2

David Andrew Christenson

 

22
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 20 of 42

Attachment 3

Judge A. Jackson

U.S. District Court District of Columbia
333 Constitution Avenue N.W.
Washington D.C. 20001

January 30", 2019 — There is no place to be heard and what is worse is that no one will listen. We are all
programed by our governments, institutions, the media, religion, etc. to be immune to the truth and
what is important. The Constitution grants me the right to file a grievance but the courts have denied
me that right. The courts by denying me, deny all Americans their Constitutional Rights and specifically
their First Amendment Rights.

| need for you to change the narrative and dialogue before it is to late. You can do this by ordering the
Department of Justice to respond.

Reference:

Christenson v. Democratic National Committee (1:18-cv-05769) District Court, $.D. New York
Democratic National Committee v. The Russian Federation (1:18-cv-03501) District Court, S.D. New York

The Democratic National Committee (DNC) filed a RICO Complaint against Trump, the Russian
Federation, etc. on behalf themselves, the 11 members, and no one else even though every American
was harmed and that includes you and me.

Judge Koelt! denied me the right to join and stated that | was free to bring “new actions that seek proper
relief.” | filed my own complaint and incorporated the DNC RICO Complaint into my complaint.

| have attached Judge McMahon’s order denying my complaint. She called it frivolous, malicious and
irrational and yet the DNC complaint is still at issue. | incorporated the DNC into my complaint. She

made the decision, issued an opinion, that | had not been harmed and neither had the other 350 million
Americans. With this the order the DNC complaint should have been dismissed by Judge Koeltl.

She denied the me the right to Amend and Appeal.

Judge McMahon actually did an outstanding job arguing my case for me if you read her order carefully.
Judge McMahon stated the following in her order:

Plaintiff Christenson seeks to incorporate into this complaint the defendants and the “causes of action in
the DNC complaint” in Democratic National Committee, No. 18-CV-3501 (JGK), which is attached as an
exhibit to Plaintiff's complaint. (Compl. at 1.) Plaintiff explains, however, that “[a]dditional Defendants
were added” and that his complaint “is non-political, unlike the DNC complaint.” (id.)3 Plaintiff contends

that “all Americans had their Constitutional Rights criminally violated [and] [t]he DNC is as guilty as
anyone.” (Id.) The “Democratic National Committee narcissistically filed their [sic] complaint on behalf of

23
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 21 of 42

Attachment 3

themselves only and not on behalf of all Americans.” (Id. at 2.) He brings this “unfinished complaint” as a
Class action “on behalf of all Americans.” (Id. at 1.)

She went as far as to grant me pauper status for my complaint and then denied me pauper status for my
appeal even though she denied me the right to appeal.

Godspeed.

   

 

 

David Andrew-Christenson

Box 9063

Miramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com
dchristenson6@hotmail.com

24

 
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 22 of 42

Attachment 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DAVID ANDREW CHRISTENSON,

Plaintiff,
-against-
DEMOCRATIC NATIONAL COMMITTEE: 18-CV-5769 (CM)
DONALDS NUMPsoRhReeeTTic, | ORDEROFPisMaSSAL

DEMOCRATIC PARTY; REPUBLICAN PARTY:
PRESIDENT DONALD TRUMP; PRESIDENT
BARACK OBAMA; JOHN DOES 1-999,

Defendants.

 

 

COLLEEN McMAHON, Chief United States District Judge:

By order dated June 21, 2018, in Democratic National Committee v. The Russian
Federation et al., No. 18-CV-3501 (JGK) (S.D.N.Y. June 21, 2018), the district court noted that
David Andrew Christenson, who was not a party to the case and had been denied permission to
intervene, had filed thirty “amicus” submissions in that case, including some that were filed after
the Court warned him that he would be subject to an anti-filing injunction if he continued to do

so.' The district court observed in that order that Christenson was free to bring “new actions that

 

seek proper relief.”

 

 

' The order cited United States v. Manafort, No. 17-CR-21 (D.D.C. Nov. 29, 2017),
another case where Christenson was denied leave to intervene. Review of public records reflects
that Christenson has attempted to intervene in many other actions. See, e. g., Manafort v. U.S.
Dept of Justice, No. 18-CV-011 (ABJ) (D.D.C. Feb. 21, 2018) (denying David Andrew
Christenson leave to intervene); Attkisson v. U.S. Dep 1 of Justice, No. 14-CV-1944 (APM)
(D.D.C. Mar. 2, 2015) (denying motion to intervene in Freedom of Information Act action
seeking records relating to Sharyl Attkisson and two Federal Bureau of Investigation cases). One
district court barred Christenson from further “straining judicial resources” with his emails. Jn re
Christenson, No. 18-CV-1064 (N.D. Ill. Feb. 12, 2018).

25

 
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 23 of 42

Attachment 3

J

=
xe

A few days after that order issued, Christenson, acting pro se, filed this complaint, which
he styles as a class action brought “on his own behalf and on behalf of all Americans.” (Compl.

at 1.) Plaintiff also seeks to have his class action complaint “consolidated into” the action in

 

 

which he was denied leave to intervene, Democratic Nat’l Committee, No. 18-CV-3501 (JGK)

 

(S.D.N.Y.). The Court dismisses the complaint for the reasons set forth below.2

STANDARD OF REVIEW

The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

 

 

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

 

 

who is immune from such relief. 28 U.S.C. §§ } 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

 

 

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the
Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.
2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.
Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations
omitted) (emphasis in original).

A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.
Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.
Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)
(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the
level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

 

 

* Plaintiff has not paid the filing fee for this action or submitted the Court’s in forma
> pauperis (IFP) application, but he states that he lacks the financial resources for this action. The
Court therefore grants Plaintiff’s request to proceed IFP.

x
FN

A\
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 24 of 42

Attachment 3

are Clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)
(internal quotation marks and citation omitted).

BACKGROUND

Plaintiff Christenson seeks to incorporate into this complaint the defendants and the

 

“causes of action in the DNC complaint” in Democratic National Committee, No. 18-CV-3501

 

(JGK), which is attached as an exhibit to Plaintiff’s complaint. (Compl. at 1.) Plaintiff explains,

 

however, that “[a]dditional Defendants were added” and that his complaint “is non-political,

 

unlike the DNC complaint.” (/d.)? Plaintiff contends that “all Americans had their Constitutional

 

 

Rights criminally violated [and] [t]he DNC is as guilty as anyone.” (/d.) The “Democratic
National Committee narcissistically filed their [sic] complaint on behalf of themselves only and
not on behalf of all Americans.” (/d. at 2.) He brings this “unfinished complaint” as a class action

“on behalf of all Americans.” (Id. at 1.)

 

 

The following is an excerpt from Plaintiff’s complaint:

An Epic Constitutional Crisis. I am talking about the political destruction of all
three branches (Executive, Judicial and Legislative) of our Federal Government.
One hundred and fifty five million Americans and Canadians may be infected

4 with The Katrina Virus. Did the United States Supreme Court participate in the

J criminal cover-up? Misprision is a crime/felony. In simple terms it means that you

had knowledge of a crime and did nothing. Did the Supreme Court have
knowledge? YES! I gave them the knowledge. The real question is: what did the
Supreme Court do with the knowledge of The Katrina Virus and the cover-up?

There was no simple way to present this story. I fully acknowledge that the
material is presented in an incoherent manner. What you are reading is a
compilation of my communications with the Supreme Court since my arrest for
cyberstalking FBI Special Agent Steven Rayes on March 15, 2011. It must be
emphasized that I was arrested on a Louisiana Warrant (not a Federal Warrant as
one would expect.) and I have never been charged with a crime. A Louisiana
Search and Seizure Warrant was used by the FBI to steal my evidence,
documentation, etc. of what happened in New Orleans after Hurricane Katrina. In

 

> Plaintiff sues former President Barack Obama and the Democratic National Committee,
who were not named as defendants in Democratic Nat’l Committee, No. 18-CV-3501 (JGR).

3
27

 
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 25 of 42

Attachment 3

simplistic terms, chemical warfare contaminates were released from DOD and
; CIA classified facilities. The United States Military conducted operational
/ missions in violation of Federal Law and killed Americans. 1500 Americans are
e still missing. Were the contaminated bodies recovered, analyzed and burned in
Ne Federal Government incinerators. Are some of the bodies being kept alive in
/ vegetative states so that the Federal Government can study the long term effects
/ of the Katrina Virus?

f

/

( The Supreme Court may actually have protected me. Think about it. Who could
the Supreme Court have turned to? Congress and the Executive Branch are
responsible for the murder, genocide, treason and crimes against humanity. .. .

DISCUSSION The Coasttution (Joe Ast

| AGE |
As an initial matter, the Court notes that the statute governing appearances in federal

(id, at 3.)

court, 28 U.S.C. § 1654, allows two types of representation: “that by an attorney admitted to the
practice of law by a governmental regulatory body, and that by a person representing himself.”
Lattanzio v. COMTA, 481 F.3d 137, 139 (2d Cir. 2007) (quoting Eagle Assocs. v. Bank of
Montreal, 926 F.2d 1305, 1308 (2d Cir. 1991)). A nonlawyer thus cannot bring suit on behalf of
others and must have counsel to pursue class action litigation. Rodriguez v. Eastman Kodak Co.,
88 Fed. App’x 470, 470 (2d Cir. 2004) (citing Jannaccone v. Law, 142 F.3d 553, 558 (2d Cir.
1998)); Phillips v. Tobin, 548 F.2d 408, 412-15 (2d Cir. 1976). Plaintiff is not an attorney
admitted to practice in this Court, and he therefore cannot bring a class action asserting claims on
behalf of others.

Turning to the substance of the complaint, even when read with the “special solicitude”

due pro se pleadings, Triestman, 470 F.3d at 474-75, Plaintiff’s complaint must be dismissed as
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 26 of 42

Attachment 3

frivolous. Plaintiff’s allegations rise to the level of the irrational, and there is no legal theory on

 

which he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.4

District courts generally grant a pro se plaintiff an opportunity to amend a complaint to
cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,
657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).
Because the defects in Plaintiff’s complaint cannot be cured with amendment, the Court declines

to grant Plaintiff leave to amend.

 

Plaintiff is warned that further repetitive or frivolous litigation in this Court will result in
an order barring Plaintiff from filing new actions in forma pauperis without prior permission.
See 28 U.S.C. § 1651.

CONCLUSION

The Clerk of Court is directed to assign this matter to my docket, mail a copy of this
order to Plaintiff, and note service on the docket. Plaintiff’s complaint is dismissed as frivolous
under 28 U.S.C. § 1915(e)(2)(B)(i). Plaintiff's request for consolidation is denied as moot.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

Aiuto

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

 

 

 

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). Ye
Dated: June 28, 2018 ,
New York, New York hie l Wk
COLLEEN McMAHON

Chief United States District Judge

 

* Although Plaintiff purports to incorporate some portions of the complaint from
Democratic National Committee, No. 18-CV-3501 (J GK)(S.D.N.Y.), into his complaint (despite
adding the Democratic National Committee as a defendant in his complaint), the Court does not
reach the merits of any of those claims in determining that Plaintiff’s complaint is frivolous.

5
29

 
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 27 of 42

Attachment 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DAVID ANDREW CHRISTENSON Movant,

ELECTRONIC PRIVACY INFORMATION CENTER Judge Reggie B. Walton
Plaintiff,

Vv. Civ. Action No. 19-810 - RBW
UNITED STATES DEPARTMENT OF JUSTICE

Defendant.

Motion for Leave to file a Critical Example of why | should prevail on behalf of you, your family, all
Americans and Mankind

Americans are programed to believe in the Government, Institutions, Churches, the Media, etc. They
desperately want to believe. It is the reason that messengers and Federal Whistleblowers are despised.
Unfiltered knowledge from me scares the hell out of people. It is the job of our Government,
Institutions, Churches, the Media, etc. to silence me. It is the Mandate of the Federal Judiciary to un-
censor me no matter how uncomfortable it makes them. My quest to save your life is via protected
“free speech”.

My job is not to convince you that | am right but to get you to analyze it and then talk about it.
“FREEDOM OF SPEECH” & “FIRST AMENDMENT”. My job is to change the narrative and here is a perfect
example from Friday March 29", 2019. As you read this pleading please remember that Pneumonia and
Influenza deaths are preventable. The United States is above the epidemic threshold for Pneumonia and
Influenza deaths and yet there is nothing in the national media about it. Writing about the Genocide of
Mankind does not create wealth or power in the age of the Kardashians. Google it. The report is
attached. Here are a few of the highlights. Please read the report carefully because it mathematically
proves that Mankind will cease to exist.

Weekly U.S. Influenza Surveillance Report 2018-2019 Influenza Season Week 12 ending March 23, 2019
https://www.cdc.gov/flu/weekly/index.htm

 

> Based on National Center for Health Statistics (NCHS) mortality surveillance data available on
March 28, 2019, 7.4% of the deaths occurring during the week ending March 16, 2019 (week 11)
were due to P&I. This percentage is above the epidemic threshold of 7.2% for week 11.

> The proportion of outpatient visits for influenza-like illness (ILI) decreased to 3.8%, and remains
above the national baseline of 2.2%. All 10 regions reported ILI at or above their region-specific
baseline level.

> Acumulative rate of 52.5 jaboratory-confirmed influenza-associated hospitalizations per

100,000 population was reported. The highest hospitalization rate is among adults 65 years
and older (167.0 hospitalizations per 100,000 population).

30
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 28 of 42

Attachment 4

> The proportion of deaths attributed to pneumonia and influenza (P&|) was above the system-
specific epidemic threshold in the National Center for Health Statistics (NCHS) Mortality
Surveillance System.

>» One influenza-associated pediatric death was reported to CDC during week 12.
> Nationally only 22.1 % of the respiratory specimens tested positive for flu in clinical laboratories.

> The results of tests performed by clinical laboratories are summarized below. No. of specimens
tested week 12 - 31,045 No. of positive specimens 6876 (22.1%) cumulative week 40 - 889,328
No. of positive specimens 144,280 (16.2%). WHAT DID THOSE PEOPLE HAVE THAT WENT TO
THE DOCTOR WITH FLU LIKE SYMPTOMS? ROUGHLY 80% DID NOT HAVE THE FLU. IN ORDER
TO BE CLASSIFIED AS SOMEONE WITH THE FLU YOU HAVE TO HAVE A BLOOD TEST.

> The results of tests performed by public health laboratories are summarized below.
No. of specimens tested week 12 - 1,618 No. of positive specimens 923 - Data Cumulative since
September 30, 2018 (Week 40) No. of specimens tested — 62,942 No. of positive specimens —
33,229.

The odds of you dying from a preventable death in 2019 is 1 in 2 or 50%. The odds of you dying from a
preventable death in 2050 is 1 in 1 and 100%. The odds for the ones you love is the same. We are
committing suicide.

GODSPEED.

Sincerely filed, In Proper Person,

David Andrew Christenson

Box 9063

Miramar Beach, Fl. 32550
504-715-3086
davidandrewchristenson@gmail.com
dchristenson6@hotmail.com

CERTIFICATE OF SERVICE
| hereby certify that on March 31*, 2019 | filed the foregoing with the Clerk of Court and
served the pleading on all counsel of record by e-mail.

 

David Andrew Christenson

31
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 29 of 42

@ b\ @ Centers for Di Control and P ti
MG Srnin cogs Powsngoase ono"

 

Weekly U.S. Influenza Surveillance Report

TeV PEAY (a)

Si ' Prepared " refuna Ost —— “
inl nes Survallince Report Prepared by the Inflventa Division ‘i. “ae

   

2018-2019 Influenza Season Week 12 ending March 23, 2019

All data are preliminary and may change as more reports are received.

An overview of the CDC influenza surveillance system, including methodology and detailed descriptions of
each data component, is available at http: cdc. 30 ervie

 

bttos//Awwew.cdeeov/Tlu/wee!
Synopsis:

Influenza activity decreased but remains elevated in the United States. Influenza A(H1N1)pdm09 viruses
predominated from October to mid-February and influenza A(H3N2) viruses have been more commonly
identified since late February. Small numbers of influenza B viruses have also been reported. Below is a
summary of the key influenza indicators for the week ending March 23, 2019

° Viral Surveillance: The percentage of respiratory specimens testing positive for influenza viruses in
clinical laboratories decreased. Nationally, during the most recent three weeks, influenza A(H3) viruses
were reported more frequently than influenza A(H1N1)pdm039 viruses and in all 10 HHS Regions.

° Virus Characterization:The majority of influenza viruses characterized antigenically are similar to
the cell-grown reference viruses representing the 2018-2019 Northern Hemisphere influenza
vaccine viruses. However, an increasing proportion of influenza A(H3N2) viruses are antigenically
distinguishable from A/Singapore/INFIMH-16-0019/2016 (3C.2a1), a cell-propagated reference
virus representing the A(H3N2) component of 2018-19 Northern Hemisphere influenza vaccines.

° Antiviral Resistance:The vast majority of influenza viruses tested (>99%) show susceptibility to
oseltamivir and peramivir. All influenza viruses tested showed susceptibility to zanamivir.

© |nfluenza-like ||Iness Surveillance: The proportion of outpatient visits for influenza-like illness (ILI)
decreased to 3.8%, and remains above the national baseline of 2.2%. All 10 regions reported ILI at or
above their region-specific baseline level.

° ILI State Activity Indictor Map: 20 states experienced high ILt activity; Puerto Rico and 13 states
experienced moderate ILI activity; New York City, the District of Columbia and seven states
experienced low ILI activity; 10 states experienced minimal ILI activity; and the U.S. Virgin Islands
had insufficient data.

° Geographic Spread of Influenza: The geographic spread of influenza in Puerto Rico and 34 states was
reported as widespread; 14 states reported regional activity; the District of Columbia and two states
reported local activity; the U.S. Virgin Islands reported sporadic activity; and Guam did not report.

nfluenza-associ Hospitalizations A cumulative rate of 52.5 laboratory-confirmed influenza-
associated hospitalizations per 100,000 population was reported. The highest hospitalization rate is
among adults 65 years and older (167.0 hospitalizations per 100,000 population).

© Poewmenia and influenza Mortality: The proportion of deaths attributed to pneumonia and influenza

(P&I) was above the system-specific epidemic threshold in the National Center for Health Statistics

(NCHS) Mortality Surveillance System.

°

Faber be) 5 rh

 

E : One influenza-associated pediatric death was reported to CDC
during week 12.

National and Regional Summary of Select Surveillance Components

32
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 30 of 42

Attachment 4

National data is for the current week
Regional data is for the most recent three

Data for current week —
Number of % respiratory
HHS Out- jurisdictions reporting | specimens positive Predominant flu virus

Surveillance patient regional or for flu in clinical reported by public

Regions* ILIt widespread activity laboratories health laboratories
Nation Elevated 49 of 54 22.1% Influenza A(H3)
Region 1 Elevated 6 of 6 19.8% Influenza A(H3)
Region 2 Elevated 3 0f 4 22.5% Influenza ACH3)
Region 3 Elevated 5 of 6 22.3% Influenza A(H3)
Region 4 Elevated 8of8 12.4% Influenza A(H3)
Region 5 Elevated 6 of 6 30.4% Influenza A(H3)
Region 6 Elevated 50f5 24.1% Influenza A(H3)
Region 7 Elevated 40f 4 28.4% Influenza A(H3)
Region 8 Elevated 6 of 6 28.1% Influenza A(H3)
Region 9 Elevated 30f5 11.5% Influenza A(H3)
Region 10 Elevated 3 of 4 36.7% Influenza A(H3)

*httoss 2ov/about/amencies/iea/regi -Ol index.ht
5, cies/iea/resi -olfices/i

t Elevated means the % of visits for ILI is at or above the national or region-specific baseline
§ Includes all 50 states, the District of Columbia, Guam, Puerto Rico, and U.S. Virgin Islands

U.S. Virologic Surveillance:
(http://www.cde.gov/flu/weekly/overview.htm# Viral)

WHO and NREVSS collaborating laboratories, which include both public health and clinical laboratories
located in all 50 states, Puerto Rico, Guam, and the District of Columbia, report to CDC the total number
of respiratory specimens tested for influenza and the number positive for influenza by virus type. In
addition, public health laboratories also report the influenza A subtype (H14 or H3) and influenza B
lineage information of the viruses they test and the age or age group of the persons from whom the
specimens were collected.

Additional virologic data, including national, regional and select state-level data, can be found at:
hitn://eis.cd¢. gov/erasp/fluview/fluportaldashboard.html
(http://eis.cde.gov/erasp/fluview/fluportaldashbearc.ttml). Age group proportions and totals by

influenza subtype reported by public health laboratories can be found at:

ittp://eis.cde,pow/erasp/fluview/flu by age virus.htm
{fei Mv, fhuview/flu e@ Virus.html).

The results of tests performed by clinical laboratories are summarized below.

Data Cumulative since
September 30, 2018
Week 12 (Week 40)

No. of specimens tested 31,045 889,328
No. of positive specimens (%) 6,876 (22.1%) 144,280(16.2%)
Positive specimens by type
Influenza A 6,503 (94.6%) 138,778 (96.2%)
Influenza B 373 (5.4%) 5,502 (3.8%)

33
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 31 of 42

Attachment 4

Influenza Positive Tests Reported to CDC by U.S. Clinical Laboratories,
National Summary, 2018-2019 Season

 

 

 

 

 

The results of tests performed by public health laboratories are summarized below.
Data Cumulative since
Week 12 ‘September 30, 2018 (Week 40)
No. of specimens tested 1,618 62,942
No. of positive specimens* 923 33,229
Positive specimens by type/subtype

influenza A 877 (95.0%) 32,342 (97.3%)
(H1N1)pdmo9 268 (31.9%) 19,301 (62.2%)
H3N2 573 (68.1%) 11,737 (37.8%)
Subtyping not performed 36 1,304
Influenza B 46 (5.0%) 887 (2.7%)

Yamagata lineage 6 (23.1%) 268(45.5%)

Victoria lineage 20 (76.9%) 321 (54.5%)
Lineage not performed 20 298

*The percent of specimens testing positive for influenza is not reported because public health
laboratories often receive samples that have already tested positive for influenza at a clinical laboratory
and therefore percent positive would not be a valid indicator of influenza activity. Additional information
is available at http://www.cde.eov/flu/weekly/overview,htimn

(htte://wwww.ede 2ov/flu/weekly/overview.titm).

34
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 32 of 42

Attachment 4

Influenza Positive Tests Reported to CDC by U.S. Public Health Laboratories,
National Summary, 2018-2019 Season

3,500
OA (subtyping not performed)

3.000 | A (HIN1}pdmoe
GA (H3N2) — foe
BH3N2v Waa

3

@B (lineage not performed) |

g

|
O85 (Victoria Linaage) rc i
=@B (Yamagata Lineage) r TH

ai) Jy
ml A

g

Number of Positive Specimens.

g

8

 

a rar ee ee FS
SF PP KK KL KK KK KL eS

Week

 

Influenza Virus Characterization:

Close monitoring of influenza viruses is required to better assess the potential impact on public health.
CDC characterizes influenza viruses through one or more tests including genomic sequencing
{htto://Avww,cce.sov/flu/professianals/laboratory/genetic-characterization.htm), hemagglutination
Inhibition (HN (htte://Wwww.cde.gov/flu/professionals/laboratary/antigente.htm) and/or neutralization
based Focus Reduction assays (FRA). These data are used to compare how similar currently circulating
influenza viruses are to the reference viruses used for developing new influenza vaccines and to monitor
evolutionary changes that continually occur in influenza viruses circulating in humans. Antigenic and
genetic characterization of circulating influenza viruses gives an indication of the influenza vaccine's
ability to induce an immune response against the wide array of influenza viruses that are co-circulating
every season. However, annual vaccine effectiveness estimales
(Hitkoy//www.edeeov/flu/professionals/vaccination/effectiveness-studies.htm) are needed to determine
how much protection was provided to the population by vaccination. On February 14, 2019, interim
influenza effectiveness estimates for the 2018-2019 season were released and are available here

(httosy//www.cde.gov/mmuwr/volumes/68/wr/mmé680é6a2. htm?s cic=mmo6806a2 e).

For nearly all influenza-positive surveillance samples received at CDC, next-generation sequencing is
performed to determine the genetic identity of circulating influenza viruses and to monitor the
evolutionary trajectory of viruses circulating in our population. Virus gene segments are classified into
genetic clades/subclades based on phylogenetic analysis. However, genetic changes that classify the
clades/subclades do not always result in antigenic changes. “Antigenic drift” is a term used to describe
gradual antigenic change that occurs as viruses evolve changes to escape host immune pressure.
Antigenic drift is evaluated by comparing antigenic properties of cell-propagated reference viruses
representing currently recommended vaccine components with those of cell-propagated circulating
viruses.

CDC has antigenically or genetically characterized 1,721 influenza viruses collected September 30, 2018
- March 23, 2019, and submitted by U.S. laboratories, including 890 influenza A(H1N1)pdm09 viruses,
618 influenza A(H3N2) viruses, and 213 influenza B viruses.

Influenza A Viruses

e A(H1N1)pdm09: Phylogenetic analysis of the HA genes from 890 A(H1N1)pdm09 viruses showed
that all belonged to clade 6B.1. Two hundred ninety-two A(H1N1)pdm09 viruses were antigenically
characterized, and 283 (96.9%) were antigenically similar (analyzed using Hi with ferret antisera) to
A/Michigan/45/2015 (6B.1), a cell-propagated A/Michigan/45/2015-like reference virus
representing the A(H1N1)pdm09 component for the 2018-19 Northern Hemisphere influenza
vaccines.

° A(H3N2): Phylogenetic analysis of the HA genes from 618 A(H3N2) viruses revealed extensive
genetic diversity with multiple clades/subclades co-circulating. The HA genes of circulating viruses

35
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 33 of 42

Attachment 4

belonged to clade 3C.2a (n=66), subclade 3C.2a1 (n=144) or clade 3C.3a (n=408). Two hundred
seventy-two A(H3N2) viruses were antigenically characterized by FRA with ferret antisera, and 156
(57.4%) A(H3N2) viruses tested were well-inhibited (reacting at titers that were within 4-fold of the
homologous virus titer) by ferret antisera raised against A/Singapore/INFIMH-16-0019/2016
(3C.2a1), a cell-propagated reference virus representing the A(H3N2) component of 2018-19
Northern Hemisphere influenza vaccines. One hundred sixteen (42.6%) viruses reacted poorly (at
titers that were 8-fold or greater reduced compared with that of the homologous virus
A/Singapore/INFIMH-16-0019/2016) and of those, 115 (99.1%) belonged to clade 3C.3a.

Influenza B Viruses

» B/Victoria: Phylogenetic analysis of 95 B/Victoria-lineage viruses indicate that all HA genes

belonged to genetic clade V1A, however genetic subclades which are antigenically distinct have
emerged. Genetic subclades which are antigenically distinct include viruses with a two amino acid
deletion (162-163) in the HA protein (V1A.1, previously abbreviated as V1A-2Del) and viruses witha
three amino acid deletion (162-164) in the HA protein (abbreviated as V1A-3Del). Fifty-four
B/Victoria lineage viruses were antigenically characterized and 44 (81.5%) were antigenically similar
with ferret antisera raised against cell-propagated B/Colorado/06/2017-like V1A.1 reference virus.
Ten (18.5%) reacted poorly (at titers that were 8-fold or greater reduced compared with the
homologous virus titer) and belonged to clade V1A or genetic subclade V1A-3Del.

B/Yamagata: Phylogenetic analysis of 112 influenza B/Yamagata-lineage viruses indicate that the
HA genes belonged to clade Y3. A total of 89 influenza B/Yamagata-lineage viruses were
antigenically characterized, and all were antigenically similar to cell-propagated

B/Phuket/307 3/2013 (Y3), the reference vaccine virus representing the influenza B/Yamagata-
lineage component of the 2018-19 Northern Hemisphere quadrivalent vaccines.

°

The majority of U.S. viruses submitted for characterization come from state and local public health

laboratories. Due to Rigiit Size Roadma an

 

Size-Roadmap/Pages/default.aspx) considerations, specimen submission guidance to laboratories is
that, if available, 2 influenza A(H1N1)pdm09, 2 influenza A(H3N 2), and 2 influenza B viruses be
submitted every other week. Therefore, the numbers of each virus type/subtype characterized should be
more balanced across subtypes/lineages but will not reflect the actual proportion of circulating viruses.
In the figure below, the results of tests performed by public health labs are shown on the left and CDC
sequence results (by genetic clade/subctade) are shown on the right.

Sequence Results, by Genetic HA Clade/Subclade, of Specimens
Submitted to CDC by U.S, Public Health Laboratories, Cumulative,
2018-2019 Season
lifters Poallive Specliniens Heported by _ _
U.S. Public Health Laboratories, loftuenia CHINA] Influenza ALIN Hpdem09
Cumulative, 2019-2019 Season e201 pez

 

@rfuri AMN)

Ce es]

 

Or fyeere A:_b eve ire an)
Orne8Veace
Ber hese 8 rarug rs

Grtverca 8 Gieeue rot deems]

 

 

 

Vi hart D: | View Full Screen | View PowerPoint Presentation
Antiviral Resistance:

Testing of influenza A(H1N1)pdm09, influenza A(H3N2), and influenza B viruses for resistance to the
neuraminidase inhibitors (oseltamivir, zanamivir, and peramivir) is performed at CDC using next-
generation sequencing analysis and/or a functional assay. Neuraminidase sequences of viruses are
inspected to detect the presence of amino acid substitutions,previously associated with reduced or

highly reduced inhibition by any of three neuraminidase inhibitors,

36
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 34 of 42

Attachment 4

(https:/Avww.who.int/influenza/gisrs_laboratory/antiviral_susceptibility/NAI_Reduced_Susceptibility_ Marker_Table WHO.padf?
ua=1) In addition, a subset of viruses are tested using the neuraminidase inhibition assay with

three neuraminidase inhibitors. The level of neuraminidase activity inhibition is reported using the

thresholds: | | izati i
nflwen: rveillance and Response System (GISRS
(https://Awww.who.int/wer/2012/wer8739.pdf?ua=1) These samples are routinely obtained for
surveillance purposes rather than for diagnostic testing of patients suspected to be infected with an
antiviral-resistant virus.

   

 

Reporting of baloxavir susceptibility testing for the 2018-2019 influenza season will begin later this
season. More information regarding influenza antiviral drug resistance can be found here
httos://www.cdc gow/fl ih ‘antl esis

High levels of resistance to the adamantanes (amantadine and rimantadine) persist among influenza
A(H1N1)pdm09 and influenza A(H3N2) viruses (the adamantanes are not effective against influenza
B viruses). Therefore, data from adamantane resistance testing are not presented below.

Assessment of Virus Susceptibility to Neuraminidase Inhibitors Using Next-
Generation Sequencing Analysis and/or Neuraminidase Inhibition Assay
Inhibition of Neuraminidase Activity by Antiviral Drug
Oseltamivir Peramivir Zanamivir
Highly Highly Highly
Virus Reduced, Reduced, Virus Reduced, Reduced, Virus Reduced, Reduced,

Type/Subtype Tested Number Number Tested Number Number Tested Number Number
or Lineage (n) (%) (%) (n) (%) (%) {n) (%) (%)

Total Viruses 1,698 2(0.1%) 3(0.2%) 1,698 0 (0%) 3(0.2%) 1,698 0 (0%) 0 (0%)

A(H1N1) 882 2(0.2%) 3 (0.3%) 882 0 (0%) 3 (0.3%) 882 0 (0%) 0 (0%)
pdmo9

A(H3N2) 610 0 (0%) 0 (0%) 610 oO (0%) 0 (0%) 610 0 (0%) 0 (0%)
B/Victoria 96 0 (0%) 0 (0%) 96 0 (0%) 0 (0%) 96 0 (0%) 0 (0%)

B/Yamagata 110 0 (0%) o (0%) 110 o (0%) 0 (0%) 110 0 (0%) o (0%)

Antiviral treatment as early as possible is recommended for patients with confirmed or suspected
influenza who have severe, complicated, or progressive illness; who require hospitalization; or who
are at high risk (http://www.cde.gov/flu/about/disease/high risk.htm) for serious influenza-related
complications. Additional information on recommendations for treatment and chemoprophylaxis of
influenza virus infection with antiviral agents is available

at:htto//www.cde.gov/fu/antivirals/index.htm (http://www.cde.gov/fu/antivirals/index. htm).

Outpatient Illness Surveillance:
(http://www.cdc.gov/flu/weekly/overview.htm#Outpatient)

Nationwide during week 12, 3.8% of patient visits reported through the U.S. Outpatient Influenza-
like IIIness Surveillance Network (ILINet) were due to influenza-like illness (ILI). This percentage is
above the national baseline of 2.2%.(ILI is defined as fever (temperature of 100°F [37.8°C] or greater)
and cough and/or sore throat.)

On a regional level, the percentage of outpatient visits for ILI ranged from 2.8% to 5.6% during week
12. All 10 regions reported a percentage of outpatient visits for ILI at or above their region-specific
baseline.

Additional data on medically attended visits for ILI for current and past seasons and by geography
(national, HHS region, or select states) are available on FluView Interactive

itio://gisede gov, s/fluview/flupertaldashboard.html
(htto://eis.cde.pov/erasp/fluview/fluportaldashboared.htmil).

37
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 35 of 42

Attachment 4

Percentage of Visits for Influenza-like Illness (ILI) Reported by
the U.S, Outpatient Influenza-Ilke IIIness Surveillance Network (ILINet),
Weekly Natlonal Summary, 2018-2019 and Selected Previaus Seasons
eo

TO

60

 

 

son 42 44 46 48 SO 52 2 4 «6 B 10 12 14 16 wenrnuwt MW we Me
Week
(http: //eis.cde.oov/prosp/fuview/fuportaldashboard. html)View National and Regional Leve
Graphs and Data Chita. /eis.cde.pov/eras view/fluportaldashhos | View Chart Data |

 

View Full Screen | View PowerPoint Presentation

ILINet State Activity Indicator Map:
(http://www.cdc.gov/flu/weekly/overview.htm#Outpatient)

Data collected in ILINet are used to produce a measure of ILI activity* by state. Activity levels are
based on the percent of outpatient visits in a state due to ILI and are compared to the average

percent of ILI visits that occur during weeks with little or no influenza virus circulation. Activity levels
range from minimal, which would correspond to ILI activity from outpatient clinics being below, or
only slightly above, the average, to high, which would correspond to ILI activity from outpatient
clinics being much higher than average.

The ILI Activity tndicator Map displays state-specific activity levels for multiple seasons and allows a
visual representation of relative activity from state to state. More information is available on
FluView Interactive at https://sis.cclc. pov/erasp/fluview/mainhtml
(httns://gis,cde.gov/prasp/fluview/main,html).

During week 12, the following ILI activity levels were experienced:

= 20states (Alabama, Arkansas, Colorado, Indiana, lowa, Kentucky, Louisiana, Michigan, Missouri,
New Mexico, New York, Oklahoma, Oregon, Rhode Island, South Carolina, Texas, Utah, Virginia,
Washington and Wisconsin) experienced high ILI activity.

= Puerto Rico and 13 states (Arizona, California, Georgia, Illinois, Kansas, Maine, Maryland, New
Jersey, North Carolina, Ohio, Pennsylvania, West Virginia and Wyoming} experienced moderate
ILI activity.

= New York City, the District of Columbia and seven states (Connecticut, Idaho, Massachusetts,

Minnesota, Mississippi, Nevada and Vermont) experienced low ILI activity.

Ten states (Alaska, Delaware, Florida, Hawaii, Montana, Nebraska, New Hampshire, North

Dakota, South Dakota and Tennessee) experienced minimal ILI activity.

= Data were insufficient to calculate an ILI activity level from the U.S. Virgin Islands.

38
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 36 of 42

Attachment 4

A Weekly Influenza Surveillance Report Prepared by the
Influenza Division

Influenza-Like Illness (ILI) Activity Level Indicator Determined
by Data Reported to ILINet

50 10 12

weeks
2018-19 Influenza Season Waek 12 ending Mar 23, 2019 ILI Activity Level

  
  
     

\ fn al
a } | — Ingufiiclant Det
“y ; District of Columbia
Alaska ~~
Hawaii
~ =
. Puerto Rico
Me B SS"
S"

Season:| 2018-19.

*This map uses the proportion of outpatient visits to health care providers for ILI to measure the ILI
activity level within a state. It does not, however, measure the extent of geographic spread of flu
within a state. Therefore, outbreaks occurring in a single city could cause the state to display high
activity levels,

Data collected in ILINet may disproportionally represent certain populations within a state, and
therefore, may not accurately depict the full picture of influenza activity for the whole state.
Data displayed in this map are based on data collected in ILINet, whereas the State and Territorial flu
activity map is based on reports from state and territorial epidemiologists. The data presented in this
map are preliminary and may change as more data are received.

Differences in the data presented here by CDC and independently by some state health departments
likely represent differing levels of data completeness with data presented by the state likely being
the more complete.

Geographic Spread of Influenza as Assessed by State and Territorial

Epidemiologists
(http:/Avww.cdc.gov/flu/weekly/overview.htm#Summary)

The influenza activity reported by state and territorial epidemiologists indicates geographic spread

of influenza viruses, but does not measure the severity of influenza activity. Additional data

displaying the influenza activity reported by state and territorial epidemiologists for the current and

past seasons are available on FluView Interactive at hios://eis.cdc gov/erasp/fluview/FluViews.hlin

(https://eis.cde.eov/erasp/fuview/FluViews, htinl)

During week 12, the following influenza activity was reported:

= Widespread influenza activity was reported by Puerto Rico and 34 states (Alabama, Arizona,

Arkansas, California, Connecticut, Delaware, Georgia, Illinois, Indiana, lowa, Kansas, Maine,
Maryland, Massachusetts, Michigan, Mississippi, Missouri, Montana, Nevada, New Hampshire,

New Jersey, New Mexico, New York, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania,
Rhode Island, South Carolina, Virginia, Washington, Wisconsin and Wyoming).

39
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 37 of 42

Attachment 4

Regional influenza activity was reported by 14 states (Colorado, Florida, |daho, Kentucky,
Louisiana, Minnesota, Nebraska, North Dakota, South Dakota, Tennessee, Texas, Utah, Vermont
and West Virginia).

= Local influenza activity was reported by the District of Columbia and two states (Alaska and
Hawaii).

= Sporadic influenza activity was reported by the U.S. Virgin Islands.

® Guam did not report.

A Weekly Influenza Survelilance Report Prepared by the Influenza Division
Weekly Influenza Activity Estimates Reported by State and Territorial

Epldemlologists*
(<<{Pey] [ Pause [>>| 50 ‘ 1012
Weeks
Week Ending Mar 23, 2019 - Wook 12 influenza Activity

Estimates

aa

ES
kT

      
   

 

1, and,
4

as 4
Alaska

 
   

oe: Puerto Rico
US Virgin
Islands

Season:| 2018-19 v

| Downioad Image | Download Data

Most Recent Flu Activity data in XML Format (htips:/Avww.cdc.gow/fluAweekly/flureporl.xml) | View Full Screen
(http://gis.cde.gov/grasp/fluview/FluView8.himl)

Influenza-Associated Hospitalizations:
(http://www.cde.gov/flu/weekly/overview.htm#Hospitalization)

The Influenza Hospitalization Surveillance Network (FluSurv-NET) conducts population-
based surveillance for laboratory-confirmed influenza-related hospitalizations in select
counties in the Emerging Infections Program (EIP) states and Influenza Hospitalization
Surveillance Project (IHSP) states.

A total of 15,165 laboratory-confirmed influenza-associated hospitalizations were reported
by FluSurv-NET sites between October 1, 2018 and March 23, 2019. The overall
hospitalization rate was 52.5 per 100,000 population. The highest rate of hospitalization was
among adults aged 265 (167.0 per 100,000 population), followed by adults aged 50-64 (67.4
per 100,000 population) and children aged 0-4 (63.6 per 100,000 population). Among 15,165
hospitalizations, 14,544 (95.9%) were associated with influenza A virus, 495 (3.3%) with
influenza B virus, 38 (0.3%) with influenza A virus and influenza B virus co-infection, and 88
(0.6%) with influenza virus for which the type was not determined. Among those with
influenza A subtype information, 2,043 (55.8%) were A(H1N1)pdm0$9 virus and 1,616 (44.1%)
were A(H3N2).

Among 2,219 hospitalized adults with information on underlying medical conditions, 2,000
(90.1%) had at least one reported underlying medical condition, the most commonly reported
were cardiovascular disease, metabolic disorder, and obesity. Among 428 hospitalized
children with information on underlying medical conditions, 209 (48.8%) had at least one

40
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 38 of 42

Attachment 4

underlying medical condition; the most commonly reported was asthma. Among 328
hospitalized women of childbearing age (15-44 years} with information on pregnancy status,
91 (27.7%) were pregnant.

Additional FluSurv-NET data displaying hospitalization rates for the current and past seasons
and different age groups (including rates for patients 65-74 years, 74-84 years, and 85 years
of age and older), as well as data on patient characteristics (such as influenza virus type,
demographic, and clinical information), are available on FluView Interactive at:

htto://gis.cde, rovw/GRASP/Fluview/FlulospRates. htm!
(hitpy//eis.cde.eov/GRASP/Fluview/FluHospRates,html) and

htto.//els.cd¢, pov/eraso/fluyiow/FlurosoChars. htm!

FluSurv-Net data is used to generate national estimates of the total numbers of flu cases,
medical visits, hospitalizations, and deaths. This season, CDC is reporting preliminary
cumulative in-season estimates, which are available at

 

Laboratory-Confirmed Influenza Hospitalizations
Preliminary cumulative rates as of Mar 23, 2018

— Owe
a — OF
-- ei
— Neto
—* tee
- + bee

fam par 100,000 popatasean

 

 

Data from the Influenza Hospitalization Surveillance Network (FluSurv-NET), a ‘ion-based surveillance for infl elated jitalizations in
children and adults in 13 U.S, states, Cumulative incidence rates are calculated using the National Center for Health Statistics’ (NCHS) population

estimates for the counties included in the surveillance catchment area.

 

41
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 39 of 42

Attachment 4

uHospChars.html)

 

Laboratory Confirmed ivivenza Hosgtatz:
date at of Mie 22 7018

‘Selected Undartying Madicel Condlions: 2018-10 Gaseon

Bree Bae Brean

|

(http://eis.cdc.eow/prasp/Fluview/FlubospChars.htrl),
FluSurv-NET data are preliminary and displayed as they become available, Therefore, flgures are base on varying denominators aa cone Variables

represent information that may require more time to be collected. Data are refreshed and updated weekly. Asthma includes a medical diagnosis of

 

asthma or reactive alrway disease; Cardigyaccular discqses include conditions such as coronary heart disease, cardiac valve disorders, congestive
heart failure, and pulmonary hypertension; does not include isolated hypertension; Chronic jung.dieaseey include conditions such as chronic
obstructive pulmonary disease, bronchiolitis obliterans, chronic aspiration pneumonia, and interstitial tung disease; Immune suppression includes

such as ii i ici leukemia, lymph: HIV/AIDS, and indi taking ii i icatians; Metabolic

 

disorders include conditions such as diabetes mellitus; Neurologic diseases include conditions such as seizure disorders, cerebral palsy, and cognitive
dysfunction; Nniiroriincular dine sees include conditions such as multiple sclerosis and muscular dystrophy; Obesity was assigned if indicated in

patient's medical chart or if body mass index (BMI) >30 ke/m2; Pregnancy percentage calculated using number of female cases aged between 15 and

44 years of age as the denominator; Renal diseases include conditions such as acute or chronic renal failure, nephrotic syndrome, glomerulonephritis,

and impaired creatinine clearance; No known condition indicates that the case did not have any known high risk medical condition indicated in

medical chart at the time of hospitalization

 

Pneumonia and Influenza (P&I) Mortality Surveillance:
(http://www.cde.gov/flu/weekly/overview.htm#Mortality)

Based on National Center for Health Statistics (NCHS) mortality surveillance data available
on March 28, 2019, 7.4% of the deaths occurring during the week ending March 16, 2019
(week 11) were due to P&I, This percentage is above the epidemic threshold of 7.2% for week
11,

Additional pneumonia and influenza mortality data for current and past seasons and by
geography (national, HHS region, or state) are available at on FluView Interactive
hitp://eis.cde,pov/erasp/fluview/mortality.html.
(hitp://ets.cdc.eov/erasn/fluview/mortality.html) Data displayed on the regional and state-

level are aggregated by the state of residence of the decedent.

42
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 40 of 42

Attachment 4

Pneumonia and Influenza Mortality from

the National Center for Health Statistics Mortality Surveillance System
Data through the week ending March 16, 2019, as of March 28, 2019

124

5

% of All Deathg Due to PSI

 

6 won HH © o 2 MH i 2 30 40° 50 om Mw 4 ais

 

MMWR Week
ional : ale ata(hitp;//eis.cdc pow/grasp/fuview/mortality. htm) |
View Chart Data | View Full Screen | View PowerPoint Presentation

Influenza-Associated Pediatric Mortality:
(http://www.cdc.gov/flu/weekly/overview.htm#Mortality)

One influenza-associated pediatric death was reported to CDC during week 12. This death
was associated with an influenza A(H1N1)pdm0¢9 virus and occurred during week 12 (the
week ending March 23, 2019).

A total of 77 influenza-associated pediatric deaths occurring during the 2018-2019 season
have been reported to CDC.

Additional information on influenza-associated pediatric deaths including basic

demographics, underlying conditions, bacterial co-infections, and place of death for the
current and past seasons, is available on FluView Interactive

http://sis.celc.gov/GRASP/Fluview/PedFiuDeath,htm

Ss. Fluview/PedFluDe

Number of Influenza-Associated Pediatric Deaths
by Week of Death: 2015-2016 season to present

   

 

0
28 2015-2016 2016-2017 2017-2018 2018-2019
Number of Deaths Number of Deaths Number of Deaths Number of Deaths
20 Reported = 95 Reported = 110 Reported = 185 Reported = 7
:
3
315
.
aM ib la da.
so hw g os 38 2 2 S328 =
3 { PoRe
c = a 3 a
Week of Death
| W@ Deaths Reporied Previous Week @ Deaths Reported Curent Week |

 

(htto://eis.cde gov/GRASP/Fluview/PedFlyDeath.html)

View Interactive Applicution (http://is cde gov/GRASP/Fluview/PedMluDeath btinl |
View Full Sereen | View PowerPoint Presentation

Additional National and International Influenza Surveillance

43
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 41 of 42

Attachment 4

Information

FluView Interactive: FluView includes enhanced web-based interactive applications that can
provide dynamic visuals of the influenza data collected and analyzed by CDC. These FluView
Interactive applications allow people to create customized, visual interpretations of influenza
data, as well as make comparisons across flu seasons, regions, age groups and a variety of
other demographics. To access these tools, visit

httow/ flu/weeklv/fluviewi
(httoy/Awww.cdc,eov/flu/weekly/fluviewinteractive.htm).

U.S. State and local influenza surveillance: Click on a jurisdiction below to access the latest
local influenza information.

k id e Vv i §
Colorade (httns:, lorado, acific/e influenza Cc hi 1D c DPH/Infecth
arvland (https: a.health. F Massachusetts (https://www.mass.eov/influenza)
Missouri

http://health.mo. living/healthcondiseases/communicable/influenza/reports.ph

 

World Health Organization: Additional influenza surveillance information from participating
WHO member nations is available through FluNet
(httpiAwww.whe Int/influenza/eisrs laboratory/flunet/en/index.html) and the Global

Epidemiology Reports, (http://www.who,int/influenza/surveillance monitoring/en/)
WHO Collaborating Centers for Influenza located in Australia
(http://www. influenzacentre.org/surveillance samplesreceived.htm) , China

 

(httoy//(wwe.chinaivdecn/enic/) Japan (htto://idse:nih.eo.ip/index.html) —, the United
Kingdom (https://www.e e ide-influe ,and the United

 

crick.ac.uk/research/worldwide-influenza
: (CDC in Atlanta, Georgia).
Europe: For the most recent influenza surveillance information from Europe, please see
WHO/Europe and the European Centre for Disease Prevention and Control at

Public Health Agency of Canada: The most up-to-date influenza information from Canada is

available at fittpy/Avww,phac-asne.mc.ca/fluwateh/ (httpy//www.phac-aspe.ge.ca/fluwatch/)

Public Health England: The most up-to-date influenza information from the United Kingdom
is available at httos://www.eov.uk/government/statistics/weekly-national-flu-reports

 

Any links provided to non-Federal organizations are provided solely as a service to our
users. These links do not constitute an endorsement of these organizations or their
programs by CDC or the Federal Government, and none should be inferred, CDC is not
responsible for the content of the individual organization web pages found at these links.

44
Case 1:19-cv-00810-RBW Document 16-1 Filed 04/04/19 Page 42 of 42

Attachment 4

An overview of the CDC influenza surveillance system, including methodology and detailed
descriptions of each data component, is available at:
(htto://www.ccc.eov/flu/weelly/overview.htm)

 

File Formats Help:

How do I view different file formats (PDF, DOC, PPT, MPEG) on this site? (https://www.cdc.gov/Other/plugins/)
(https://Awww.cdc.gov/Other/plugins/#pdf) (https://www.cdce.gov/Other/plugins/#ppt)

Page last reviewed: March 29, 2019
Page last updated: March 29, 2019

Content source: Centers for Disease Control and Prevention (https:/Awww.cdc.gov/), National Center for Immunization and Respiratory Diseases (NCIRD)
(https://www.cde.gov/ncird/index.html)

Page maintained by: Office of the Associate Director for Communication, Digital Medla Branch, Division of Public Affairs

45
